Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-- “a calculation capability requirement value calculation module configured to calculate …”; “a calculation capability requirement value; and a task distribution module configured to …”, in claim 11;
-- “a task priority calculation module configured to receive …”; “a task queue management module configured to place …”; “a task performing module configured to sequentially read …”, in claim 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 

Reasons for Allowance
Claims 1-5, and 11-13 are allowable. Claims 6-10, and 14-19, previously withdrawn from consideration as a result of a restriction requirement, are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions (I) and (II), as set forth in the Office action mailed on May 18, 2021, is hereby withdrawn and claims 6-10, and 14-19, hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





The following is an examiner’s statement of reasons for allowance:
-- Claims 1, 6, 11, and 14 are allowable over the prior art of record.
-- Claims 2-5 are allowable in view of their dependency from claim 1.
-- Claims 7-10 are allowable in view of their dependency from claim 6.
-- Claims 12-13 are allowable in view of their dependency from claim 11.
-- Claims 15-19 are allowable in view of their dependency from claim 14.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“when the calculation capability requirement value for an image reconstruction
task from among the plurality of image reconstruction tasks is greater than the predetermined threshold, sending the image reconstruction task to a shared image reconstruction apparatus that is shared among a plurality of magnetic resonance systems so that the shared image reconstruction apparatus performs the image reconstruction task; and when the calculation capability requirement value for an image reconstruction task from among the plurality of image reconstruction tasks is less than the predetermined threshold, sending the image reconstruction task to a local image reconstruction apparatus so that the local image reconstruction apparatus performs the image reconstruction task, wherein a calculation performance of the shared image reconstruction apparatus is higher than a calculation performance of the local image reconstruction apparatus”



A further prior art of record, Gatayama, (US-PGPUB 2019/0286481), discloses a task generation function 353 for generating a reconstruction task, which represents a reconstruction process corresponding to each of requests. The processing circuitry 35 executes the task generation function 353, for example, when the projection data is generated by the preprocess function 352 and a reconstruction process is requested by the user via the input interface 33, and generates the reconstruction task, based on the set reconstruction condition, (see at least: Par. 0045-0047); but to teach or suggest, either alone or in combination with the other cited references, the comparing  calculation capability requirement value to predetermined threshold, to determine whether to send the image reconstruction task to a shared image reconstruction apparatus or to the local image reconstruction apparatus; wherein the calculation performance of the shared 

Another prior art of record, Zhang et al, (US-PGPUB 2015/0309150), discloses an image reconstruction method for an MRI system, wherein multiple magnetic resonance scans are performed respectively at multiple scan positions, each respectively according to at least one scan protocol, (see at least: Par. 0011-0011). A magnetic resonance image is reconstructed in an image reconstruction computer from at least one of the scan protocol simultaneously acquired data sets and using a shared receiving coil calibration matrix, which is shared among at least two of said sets of scan protocol simultaneously acquired data, to reconstruct the image, [i.e., the image reconstruction computer uses a shared receiving coil calibration matrix for receiving the multiple magnetic resonance scans from at least one of the scan protocol simultaneously acquired data sets, for reconstructing the image, (see at least: Par. 0016); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

With respect to claim 6, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“receiving, by a shared image reconstruction apparatus that is shared among a plurality of magnetic resonance systems, an image reconstruction task sent by one of the plurality of magnetic resonance systems, the image reconstruction task being one of a 

The relevant prior art of record, Zhang et al, (US-PGPUB 2015/0309150), discloses an image reconstruction method for an MRI system, wherein multiple magnetic resonance scans are performed respectively at multiple scan positions, each respectively according to at least one scan protocol, (see at least: Par. 0010-0011). A magnetic resonance image is reconstructed in an image reconstruction computer from at least one of the scan protocol simultaneously acquired data sets and using a shared receiving coil calibration matrix, which is shared among at least two of said sets of scan protocol simultaneously acquired data, to reconstruct the image, [i.e., the image reconstruction computer uses a shared receiving coil calibration matrix for receiving the multiple magnetic resonance scans from at least one of the scan protocol simultaneously acquired data sets, for reconstructing the image, (see at least: Par. 0016). However, while disclosing that the image reconstruction computer uses a shared receiving coil calibration matrix for receiving the multiple magnetic resonance scans for reconstructing the image; Zhang et al fails to teach or suggest, either alone or in combination with the other cited references, the receiving, by a shared image reconstruction apparatus that is shared among a plurality of magnetic resonance systems, an image reconstruction task sent by one of the plurality of magnetic resonance systems, the image reconstruction task being one of a plurality of image reconstruction tasks generated by another one of the magnetic resonance system, the image reconstruction task having a calculation capability requirement value greater than a predetermined threshold.

A further prior art of record, Gatayama, (US-PGPUB 2019/0286481), discloses a task generation function 353 for generating a reconstruction task, which represents a reconstruction process corresponding to each of requests. The processing circuitry 35 executes the task generation function 353, for example, when the projection data is generated by the preprocess function 352 and a reconstruction process is requested by the user via the input interface 33, and generates the reconstruction task, based on the set reconstruction condition, [i.e., receiving the image reconstruction task sent by a user, and executing the reconstruction task, based on the set reconstruction condition], (see at least: Par. 0045), and a queue management function 355 for determining the order of execution of requested reconstruction tasks, based on the order of occurrence of requests and the priorities of the requests, and the processing circuitry 35 executes the queue management function 355, for example, when the reference task and main reconstruction task are generated, such as for example, the processing circuitry 35 updates a reconstruction queue (wait queue), and adds the generated reference task and main reconstruction task to the reconstruction queue, in the In the queue management function 355, [i.e., calculating a priority associated with the image reconstruction task; placing the task into a task queue according to the priority of the task, the image reconstruction tasks within the task queue being arranged sequentially in descending order of priority; sequentially reading image reconstruction tasks from the task queue; and performing the image reconstruction tasks read from the task queue]; (see at least: Par. 0046-0048, and an image reconstruction task sent by one of the plurality of magnetic resonance systems, the image reconstruction task being one of a plurality of image reconstruction tasks generated by another one of the magnetic resonance system, the image reconstruction task having a calculation capability requirement value greater than a predetermined threshold.

Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 1. As such, claim 11 is in condition for allowance, for at least similar reasons, as stated above.

With respect to claim 14, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“a task priority calculation module configured to receive an image reconstruction task sent by a magnetic resonance system, and to calculate a priority of the image reconstruction task, the image reconstruction task being one of a plurality of image reconstruction tasks generated by another one of the magnetic resonance system, the image reconstruction task having a calculation capability requirement value greater than a predetermined threshold”

The relevant prior art of record, Zhang et al, (US-PGPUB 2015/0309150), discloses an image reconstruction method for an MRI system, wherein multiple magnetic resonance scans are performed respectively at multiple scan positions, each respectively according to at least one scan protocol, (see at least: Par. 0010-0011). A magnetic resonance image is reconstructed in an image reconstruction computer from at least one of the scan protocol simultaneously acquired data sets and using a shared receiving coil calibration matrix, which is shared among at least two of said sets of scan protocol simultaneously acquired data, to reconstruct the image, [i.e., the image reconstruction computer uses a shared receiving coil calibration matrix for receiving the multiple magnetic resonance scans from at least one of the scan protocol simultaneously acquired data sets, for reconstructing the image, (see at least: Par. 0016). However, while disclosing that the image reconstruction computer uses a shared receiving coil calibration matrix for receiving the multiple magnetic resonance scans for reconstructing the image; Zhang et al fails to teach or suggest, either alone or in combination with the other cited references, the task priority calculation module configured to receive an image reconstruction task sent by a magnetic resonance system; where the image reconstruction task being one of a plurality of image reconstruction tasks generated by another one of the magnetic resonance system, the image reconstruction task having a calculation capability requirement value greater than a predetermined threshold

A further prior art of record, Gatayama, (US-PGPUB 2019/0286481), discloses a task generation function 353 for generating a reconstruction task, which represents a reconstruction process corresponding to each of requests. The processing circuitry 35 executes the task generation function 353, for example, when the projection data is generated by the preprocess function 352 and a reconstruction process is requested by 


Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- Spohn et al, (US-PGPUB 2019/0087986), discloses determining an optimal hardware resource allocation configuration for an image reconstruction process that may include more than one image reconstruction job, (i.e., performing plurality of image reconstruction tasks), and querying hardware availability and identify a configuration /distribution of processing tasks defining the image reconstruction process across the available hardware, (see at least: Abstract, and Par. 0036); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

-- Guo et al, (CN 107221014), discloses a medical image reconstruction task scheduling method and device and a medical imaging system based on priority, (Abstract).

-- Mareachin et al, (US-PGPUB 2015/0154747) discloses a CT image processing system including a pre-computing unit referred to herein as a computation balancing unit (CBU), which can balance the computational load between different processors by assigning the associated computation tasks to different processors using on certain predetermined criteria based on the knowledge of the total number of processors in the CT system, (see at least: Par. 0035-0037); but fails to teach or suggest, either alone or in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        08/31/2021